Citation Nr: 1337968	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-27 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for a bilateral hearing loss disability.

The Veteran testified before the Board at an April 2013 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss as directly related to in-service acoustic trauma, including arms and mortar fire associated with his service in the Republic of Vietnam.  Initially, the Board observes the RO has previously conceded in-service acoustic trauma; the Board concurs.

The Veteran was provided a VA examination in March 2009, at which time he was diagnosed as having a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  The VA examiner concluded  that "[i]t would be speculative to allocate a degree of [the Veteran's] current hearing loss to. . .military...vs. non-military etiologies."  He noted that there were no valid hearing tests in service, and that the asymmetry of his right ear hearing loss was inconsistent with noise-induced hearing loss.  It was also noted that it was possible that aging and high blood pressure could have contributed to his current hearing loss.  

More recent medical evidence from Dr. T.F.W., suggests that the Veteran's hearing loss is related to service. See January 2012 and March 2013 opinions. The bases for these opinions is unclear. 

Given the lack of a sufficient medical evidence on file, the Board finds that another medical opinion is needed.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for all treatment records related to his claimed bilateral hearing loss.  The AOJ should then obtain any relevant treatment records identified by the Veteran, including all outstanding VA treatment records.  An appropriate period of time should be allowed for a response.  Any negative response should be documented into the record.

2. Following the above, schedule the Veteran for a VA audiological examination for the purpose of ascertaining the etiology of his bilateral hearing loss.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's hearing loss is at least as likely as not (probability of at least 50 percent) etiologically related to his active service to include noise exposure therein.  In offering this opinion, the examiner is instructed to concede in-service acoustic trauma and should specifically comment on assertions of minimal civilian occupational and/or recreational acoustic trauma.  The examiner should also consider the opinions of Dr. T.M, Jr. dated in January 2012 and March 2013. 

A full rationale must be provided for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


